IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CLEAN AIR COUNCIL, MARGARET M.           : No. 231 EAL 2018
DEMARTELEIRE, AND MICHAEL S.             :
BOMSTEIN,                                :
                                         : Petition for Allowance of Appeal from
                   Petitioners           : the Order of the Commonwealth Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
SUNOCO PIPELINE L.P.,                    :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.